MUNGER, District Judge
(concurring). Without expressing an opinion as to whether the open door or the jerk of the train was the proximate cause of the accident, I think the sixth instruction was properly refused, because, in its first clause, it asked the court to charge that such a passenger as Mendelson did not assume the acts of negligence of the carrier. This was not a correct statement of the applicable law; for, if Mendelson knew the trap or door to be open, or if it was so obvious as to be plainly observable by him, and he stood or walked near to it while the train was moving, it would have been erroneous to have said as a matter of law that he did not take the peril of his act, even if the act of leaving the trap or door open was the carrier’s negligence.
The eighth instruction was properly refused, because it erroneously said that the carrier assumed the duty, as to the vestibuled coaches, “of maintaining them in a reasonably safe condition”; whereas, the duty of the company was only to use the proper degree of care to maintain them in safety. The instruction as asked told the jury the carrier was bound to keep this vestibule in reasonably safe condition—that is, to keep the door closed; whereas, the carrier wás only bound to use the proper degree of care to ascertain if it was open, and thereupon to close it.